

114 HRES 955 IH: Expressing the sense of the House of Representatives regarding the progress of peace and justice, accountability, and reconciliation in Sri Lanka after 26 years of a debilitating armed conflict, and support for inclusive development and a strong and enduring relationship between the United States and Sri Lanka.
U.S. House of Representatives
2016-12-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV114th CONGRESS2d SessionH. RES. 955IN THE HOUSE OF REPRESENTATIVESDecember 8, 2016Mr. Salmon (for himself, Mr. Duncan of South Carolina, Mr. DesJarlais, Mr. Price of North Carolina, Mr. Pallone, and Mr. Roskam) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONExpressing the sense of the House of Representatives regarding the progress of peace and justice,
			 accountability, and reconciliation in Sri Lanka after 26 years of a
			 debilitating armed conflict, and support for inclusive development and a
			 strong and enduring relationship between the United States and Sri Lanka.
	
 Whereas more than 7 years have now passed since the end of the 26-year conflict between the Liberation Tigers of Tamil Eelam and the Government of Sri Lanka;
 Whereas the people of Sri Lanka suffered greatly as a result of this conflict, the impact and aftermath of which has been felt especially by women, children, and families;
 Whereas the United States and Sri Lanka have a long standing partnership based in large part on shared democratic traditions;
 Whereas Maithripala Sirisena was sworn in as the new President of Sri Lanka in January 2015, campaigning on a message of anticorruption, inclusion, and reconciliation, and marking the beginning of a new era of the United States-Sri Lanka ties;
 Whereas in September 2015, the United States, Sri Lanka, and other international partners tabled a resolution at the United Nations Human Rights Council that emphasized the importance of truth, justice, reparations, and guarantees of nonrecurrence in promoting reconciliation and an enduring peace and prosperity for all Sri Lankans;
 Whereas in October 2015, Sri Lanka became the first South Asian nation to join the Open Government Partnership, expanding upon their renewed commitment to transparency and accountability;
 Whereas, on February 26, 2016, the United States and Sri Lanka held its first annual Partnership Dialogue in Washington, DC, demonstrating the strengthening of bilateral relations through regular and structured engagement;
 Whereas the Governments of the United States and Sri Lanka convened the 12th United States Sri Lanka Trade and Investment Framework (TIFA) Council on April 28, 2016, in Washington, DC, and agreed to further strengthen United States-Sri Lanka economic cooperation;
 Whereas the United States Congress’ House Democracy Partnership and the Parliament of Sri Lanka signed a Collaboration Agreement on September 14, 2016, to engage in a mutually beneficial partnership between the two legislatures;
 Whereas reconciliation is a long-term process that will need to be led by the Sri Lankan Government and driven by the people of Sri Lanka, including civil society and nongovernmental organizations;
 Whereas progress on investigations into reports of war crimes, crimes against humanity, and other human rights violations during the conflict and promoting reconciliation would facilitate even greater United States engagement, bilateral trade, and investment in Sri Lanka;
 Whereas the United States is home to a large Sri Lankan diaspora, including Sinhalese, Tamils, and Muslims, who have become an integral part of American society;
 Whereas Sri Lanka is strategically located at the nexus of maritime trading routes connecting Europe and the Middle East to China and the rest of Asia; and
 Whereas the policy of the United States should be based on an integrated strategy that improves economic and trade ties while supporting initiatives that focus upon accountability and reconciliation as well as the normalization of Sri Lankan military presence throughout the country: Now, therefore, be it
	
 That the House of Representatives— (1)commends the people of Sri Lanka for their commitment to democracy and the democratic process;
 (2)commends President Sirisena and Prime Minister Wickremesinghe for their commitment to peace, and reconciliation for all Sri Lankans;
 (3)calls on the Government of Sri Lanka to fulfill the commitments it has made to all communities, ethnicities, and religions, and under United Nations Human Rights Council Resolution A/HRC/30/L.29;
 (4)supports Sri Lanka’s continuing efforts to rid the country of landmines remaining from the conflict and which kill or maim innocent civilians;
 (5)supports the normalization of the military presence of Sri Lanka; (6)supports the Sri Lankan Government in its efforts to provide a peace dividend, to the people of Sri Lanka, including by advancing accountability, reconciliation, devolution of power, broad-based economic development and further integrating the Sri Lankan economy into the global trading system; and
 (7)expresses support for United States assistance in the development of Sri Lanka as it works to develop and diversify the economy.
			